On August 14, 1954, appellant, then about twenty years and eight months of age, sustained a cerebral concussion and a fractured skull while riding on a roller coaster in respondent’s amusement park. She was hospitalized until September 21,1954. This application for leave to file a notice of claim, pursuant to subdivision 5 of section 50-e of the General Municipal Law, after the ninety-*671day period prescribed in subdivision 1 of that section, was brought on by notice of motion dated November 19, 1954, about ninety-seven days after the accident and about fifty-eight days after appellant’s release from the hospital. The appeal is from the order denying the application. Order affirmed, without costs. No opinion. Wenzel, Acting P. J., Mac Crate, Beldoek, Murphy and Ughetta, JJ., concur.